Dibell, J.
(dissenting).
Probate judges were elected in November, 1920, for a term of two years commencing on the first Monday in January, 1921. This is necessarily so, tfor they were elected under a Constitution providing for a two year term commencing on the first Monday in January following their election. If in January, 1921, they facéd terms of four years instead of two it is because the constitutional amendment of 1920, not effective until after they were elected and in due course had received their certificates of election, operated to extend the terms to which they were elected. ' The added two years did not *173come to any probate judge because of a vote of Ms constituents-; but it came, if at all, because the voters of the state by changing the Constitution extended the term of prior elected judges from two years to four years. That this might be done is not questioned. The question is whether the voters of the state intended such effect by the amendment. The voters of a county did not express an intention to elect for a four year term. They had no opportunity.
In determining the intent of the voters the settled rule of construction is that a constitution like a statute operates prospectively Tinless a contrary intent is manifested with clearness. A further rule is that án ambiguity as to length! of a term should be resolved in favor of the shorter term; and the office, if elective, be returned to the voters to be filled in the ordinary way at the earliest practicable time. State v. McKay, 249 Mo. 249, 155 S. W. 396, Ann. Cas. 1914D, 97; Smith v. Bryan, 100 Va. 199, 40 S. E. 652; Wright v. Adams, 45 Tex. 134; People v. Palmer, 21 App. Div. 101, 47 N. Y. Supp. 403; Opinion of the Justices, 114 N. C. 923, 929. This rule harmonizes with our Constitution which, in case of a vacancy in an elective office, does not permit an appointee to hold beyond the next general election if the lapse of time after the vacancy permits an election then.
I am unable to see a purpose to make the amendment retrospective, and thus to give to each probate judge elected in 1920 an additional two years. The argument to that effect is forcefully made. It might be carried, with less force, so far as to claim that the incumbents at the time the amendment became operative were given an additional two years. If the intention had been to extend the period of office of those elected in 1920 for two years beyond the time for which they were in fact elected, the representatives of the people in proposing the amendment naturally would have followed tbe precedent established in 1883, when, in fixing the official year and changing to biennial elections, the constitutional amendment expressly made a gift of an additional period of service to those elected at the election at which the amendment was submitted. Const, art. 7, § 9; Laws 1883, p. 6, c. 2; State v. Frizzell, 31 Minn. 460, 18 N. W. 316. Or by some other method the amendment would *174have expressed its purpose, for instance, as was done in one case, where an amendment relative to the time of the election of certain officers, voted on in November, 1891, the same day as the general election, provided that such officers should be elected “commencing in the year eighteen hundred and ninety-one.” Worman v. Hagan, 78 Md. 152, 27 Atl. 616, 21 L. R. A. 716.
No cases directly in point are cited. The following are useful: State v. Wright, 251 Mo. 325, 158 S. W. 823, Ann. Cas. 1915A, 588; People v. Palmer, 21 App. Div. 101, 47 N. Y. Supp. 403; People v. Foley, 148 N. Y. 677, 43 N. E. 171; Farrel v. Pingree, 5 Utah, 443, 16 Pac. 843; State v. Johnson, 59 N. J. Law, 59, 34 Atl. 929; Greer v. City of Asheville, 114 N. C. 678, 19 S. E. 635.
For the reasons stated I think the amendment of 1920 was not intended to operate retrospectively, and that the four year term for which provision was made should be held to commence on the first Monday in January, 1923, for which term the judges should be elected at the November, 1922, election. Therefore I dissent.